DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbes et al. (US 4188037).
 	Regarding claims 1 and 7, Abbes et al. discloses a seal structure Fig. 1 (and method of sealing) capable of sealing a gas flow path, the seal structure comprising: a first component 3 and a second component 2  that define a flow path; and an elastic body 12 and a cap 1 installed in a boundary between the first component and the second component, wherein the first component includes a first through hole and a first surface, the second component includes a second through hole and a second surface, the first through hole extends from the first surface, the second through hole extends from the second surface, the boundary is defined by the first surface and the second surface, the flow path is 
 	Regarding claim 2, Abbes et al. discloses the invention as claimed above but fails to explicitly disclose wherein the cap includes a polytetrafluoroethylene material. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material based on the environment and conditions in which the seal will be placed and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 	Regarding claims 3 and 5, Abbes et al. discloses wherein a seal member including the first component 3, the elastic body 12, and the cap 1 is capable of slidingly moving along the second surface with respect to the second component 2, and the movement of the seal member along the second surface with respect to the second component is capable of switching between the connection between the first through hole and the second through hole and the release of the connection.  Although not explicitly disclosed with regards to the functional language apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) 	Regarding claim 8, Abbes et al. discloses wherein an entire portion of the elastic body 12 is capable of not being in contact with the second component 2. 	Regarding claim 9, Abbes et al. discloses wherein the cap 1 is capable of covering the elastic body 12 provided in the first component 3 with respect to the second component 2. 	Regarding claim 10, Abbes et al. discloses wherein at least a portion of the cap 1 is capable of being disposed between the elastic body 12 and the second component 2 such that the elastic body is not in contact with the second component. 	
Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
 	Applicant's arguments filed 5/3/21 have been fully considered but they are not persuasive.  Applicant argues that Abbes discloses that an elastomer ring 12 is in contact with parts 2 and 3 in order to provide a sealing between the parts 2 and 3.  The Examiner disagrees, nowhere in the Abbes reference does it disclose that the elastomer ring must come in contact with parts 2 and 3, Abbes only requires that the overall system be place there between.  Moreover, Abbes also discloses that the elastomer ring 12 does not necessarily have to contact the second component since the cap is capable of being around the ring.  (Also, see, Col. 3, Ln. 20-23)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/EUGENE G BYRD/Primary Examiner, Art Unit 3675